M’Girk, C. J.,
delivered the opinion of the Court.
The record states the parties to he Thompson’s administrators, against Gantt and others; and then shows a motion was made by the plaintiffs, requiring the Sheriff to-return execution in favor of the Thompsons, and to pay the money to them. The Court ordered the money to be paid over to them, and one Northcott. Northcott brings the writ of error, now, as between Gantt and others. The Court made no-decision ; therefore, there is nothing on the record to warrant a review of the case, as to these. Thompson’s representatives, and Northcott, are not named as parties j and Northcott was not in Court at all. The real case was between Thompson’s representatives, and the Sheriff; now, the Sheriff does not complain. If the parties were desirous to try the question,, Northcott should have applied to the Court for a similar rule, and the whole matter should have been presented by a bill of exceptions ; but, it appears, as to any thing recorded, the Court did right, even supposing these executions are a part of the record; but, for want of parties, the writ must be dis-r missed, with costs.